Case 3:13-cv-00068-GMG-RWT Document 282 Filed 09/08/20 Page 1 of 3 PagelD #: 3951

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
Martinsburg Division
THE ESTATE OF WAYNE JONES
Plaintiff,
Vv CA NO.: 3:13-CV-68 (GROH)

THE CITY OF MARTISBURG, WEST
VIRGINIA, et al

Defendants.

PLAINTITFF’S OPPOSITION TO ATTORNEY LAMBERT’S MOTION
TO DISMISS MOTION TO STRIKE CHARGING LIEN OF ATTORNEY LAMBERT

The Plaintiff, The Estate of Wayne Jones (“Jones”), by counsel respectfully submits this
Opposition to Attorney Lambert’s Motion to Dismiss Jones’ Motion to Strike Lien of Attorney
Sherman Lambert (Doc 280) and its Memorandum of Law in support thereof (Doc 280-1), and in
support hereof, submits the following.

1. Lambert rests his Motion on Local Rule of Civil Procedure 7.02! which provides in
pertinent part:

“(a) Motions and Supporting Memoranda: Ali motions shall be concise, state the

relief requested precisely, be filed timely, but not prematurely, and, except for

nondispositive motions other than a motion for sanctions, be accompanied by a

supporting memorandum of not more than twenty-five (25) pages, double-spaced,

and shall be further accompanied by copies of depositions (or the pertinent portions

thereof), admissions, documents, affidavits and other such materials upon which
the motion relies...” (all emphases added).

2. The Court will note that Lambert emphasized the italicized emphasis above, as opposed to

the bold emphasis.

 

' Tn particular, Lambert rests this motion on subsection (a) of Local Rule 7.02.

1
Case 3:13-cv-00068-GMG-RWT Document 282 Filed 09/08/20 Page 2 of 3 PagelD #: 3952

3. Based on said Local Rule, Lambert states that Jones’ motion to strike Lambert’s lien is not
supported by a memorandum of law or affidavits, and thus should be dismissed for failure
to comply with its requirements.

4. As the Court is aware, Jones’ filed its Motion for Approval of Settlement & Distributions
(Doc 272). Thereafter, on August 26, 2020 the Court ordered Jones to file the motion to
strike Lambert’s lien by September 1, 2020, and interested parties were to file a response
by September 8, 2020 (Doc. 275).

5. Complying with the Court’s August 26, 2020 Order, Jones timely filed its motion to strike
Lambert’s lien on September 1, 2020 (Docs 278, 278-1).

6. Jones’ motion to strike Lambert’s lien is not dispositive; i.e. as it does not fall under Fed.
R. Civ. P. 12 or 56.

7. Further, Lambert’s effort to rest his Motion on LR Civ. P. 7.02 is defective for Lambert
does not include the entirety of the LR Civ. P. 7.02. Lambert further failed to include the
last paragraph of LR Civ. P. 7.02(a) which states that “[p]arties may file a memorandum in
support of a nondispositive motion, but are not required to do so.” (emphasis added).

8. Jones’ motion to strike Lambert’s lien is in compliance with LR. Civ. P. 7.02(a).
WHEREFORE, Jones respectfully requests this Honorable Court deny Lambert’s Motion

to Dismiss Jones’ Motion to Strike Lambert’s Lien.

Respectfully Submitted,
THE ESTATE OF WAYNE A. JONES,
By Counsel,

THE BROWN FIRM PLLC
Case 3:13-cv-00068-GMG-RWT Document 282 Filed 09/08/20 Page 3 of 3 PagelD #: 3953

by: “s/? Christopher E. Brown
Christopher E. Brown, Esquire
VSB No.: 39852 (pro hac vice)
526 King St., Suite 213
Alexandria, VA 22314
703-924-0223

Fax 703-997-2362
cbrown@brownfirmpllc.com

by: “s/? Paul G. Taylor —__

Paul G. Taylor, Esq.

Law Office of Paul G. Taylor, PLLC
WVB No. 5874

134 West Burke Street,
Martinsburg, WV 25401
304-263-7900

taylorpaulg@aol.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I filed the foregoing with the Court’s ECF system this 8th day
of September, 2020, which will send a copy hereof and notice of filing to all counsel of record
registered therewith.

“s/” Paul G. Taylor
Paul G. Taylor, Esq.
